Per Curiam
— This court decided this appeal in favor of appellant October 15,1951. Armes v. The Pierce Gov*491ernor Company, Inc. (1951), 121 Ind. App. 566, 101 N. E. 2d 199.
A statement of costs was sent appellee by the Clerk of this court on November 15, 1951 and January 17, 1952. On April 28, 1953 appellee filed its motion to re-tax the costs. In Howard et al. v. Robinette et al. (1952), 123 Ind. App. 206, 109 N. E. 2d 432, we held a motion to retax costs should be filed in a reasonable time after final decision. Appellee’s motion was not filed in a reasonable time. Therefore, its motion is overruled.
Note. — Reported in 112 N. E. 2d 241.